UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6333



RICKY DONNELL NELSON,

                                               Plaintiff - Appellant,

             versus


LARRY K. HAMILTON; TOD RUNYON; VALERIE CARTER;
OFFICER    SMALL;    LIEUTENANT    WETHERHEAD;
LIEUTENANT RANDLE; LIEUTENANT CHALLOUGHLCZISE;
MARY JANE VIVEROS; WILLIAM DANFORD,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-741-2)


Submitted:    July 13, 2005                  Decided:   August 2, 2005


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Donnell Nelson, Appellant Pro Se. Jeff Wayne Rosen, PENDER
& COWARD, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ricky Donnell Nelson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.       See Nelson v.

Hamilton, No. CA-03-741-2 (E.D. Va. Feb. 16, 2005).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -